Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 1 of 64




                      EXHIBITK
John Rooney 30(b) (6) Springfield DPW                              3/1/2018
Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 2 of 64
                                                                         1


                                                 Pages 1-175
                                                 Exhibits 8-22


                UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS
                  C.A. NO.:      3:16CV30179-MGM



 JEAN WILLIAMS,         on behalf
 of herself and all similarly
 situated individuals,
                                        Plaintiff,
 v.
 CITY OF SPRINGFIELD
 DEPARTMENT OF PUBLIC WORKS,
                                        Defendant.




                  DEPOSITION OF JOHN ROONEY
                     AS 30 (b) (6)       DESIGNEE
                       CITY OF SPRINGFIELD
                DEPARTMENT OF PUBLIC WORKS
                       TAKEN MARCH 1,        2018
                     AT THE LAW OFFICES OF
                       BRODEUR-MeGAN,        P.C.
                          1380 MAIN STREET
                  SPRINGFIELD,          MASSACHUSETTS


 Reporter:        Raymond F.       Catuogno,     Jr.




Springfield               REAL TIME COURT REPORTING              Worcester
413.732.1157            schedule@realtimereoortina.net        508.767.1157
Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 3 of 64
John Rooney 30 (b) (6) Springfield DPW                                      3/1/2018

                                                                                  7


                               MS.    SHEEHAN:        I ' l l go through
          Schedule A and B in order to make maybe

          this a little quicker.                  Mr.     Rooney is here
          and can testify as to Numbers 1,                        2,   3,    4,
          5,    6,   7,   and 8 from the period of time
                                                                                       -1- - - -- ---

          of         I believe two through eight talks
          about 2012 to the present.                      And Mr.      Rooney
          can testify from snow season 2012 up until
          approximately snow season 2013.
          Mr.    DeSantis can testify from
          approximately snow season 2013 until the

          present on Numbers 2 through 8.                         As far as
          Numb e r I g 0 e s,        fro m 2 0 lOt 0      the pre sen t ,

          Mr.    Rooney can testify as to the gender of
          all snow route inspectors from 2010 up

          until snow season 2013.                   Mr.       DeSantis can
          testify as to the gender of all snow route
          inspectors from 2013 to the present.                              As

          for the specific identities of all snow
          route inspectors from 2010 to 2012,                          Mr.
           I mean snow season 2013,                 Mr.       Rooney can

          testify as to the identities of all snow
          inspectors from snow season 2012 up until

          around snow season 2013.                    He can testify




Springfield                  REAL TIME COURT REPORTING                    Worcester
413.732.1157              schedule{q realtimereoortina. net            508.767.1157
                           Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 4 of 64
                           John Rooney 30(b) (6) Springfield DPW                              3/1/2018

                                                                                                    8


                    1                in a general way who was the snow route
                    2                inspector in             or who were snow route
                    3                inspectors from 2010 to 2012,                 but we will
                    4                provide a list of those particular
                    5                individuals.          However,        at that time,   snow
-------~   -   -   -----   -   -


                    6                route inspecting was part of the foreman's
                    7                job description and there was not a
                    8                separate designation.
                    9                                  As far as the documents for
                   10                Schedule B,       he has reviewed those
                   11                documents that correspond with the time
                   12                that he was,        if you will,         the deputy
                   13                director in charge of,                as one of his
                   14                responsibilities,             snow.     So that would be
                   15                the period of time from at least 2010 up
                   16                until approximately
                   17                October/November/December of 2013 when
                   18                Mr.   DeSantis was moving into that role and
                   19                Mr. Rooney was mentoring him as he moved
                   20                into that role.
                   21                                  MS.    BRODEUR-MeGAN:         So with
                   22                respect to your colloquy about Schedule A,
                   23                Number 1,      when referring to the identity
                   24                of all snow route inspectors for the City




                           Springfield              REAL TIME COURT REPORTING                 Worcester
                           413.732.1157           schedule@realtimerenortina.net           508.767.1157
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 5 of 64
     John Rooney 30(b) (6) Springfield DPW                                                        3/1/2018

                                                                                                        16


 1    director,                        whether or not you had to post to
 2    invite people to apply for snow inspector roles?
 3                  A.                               I think it was 2012 we created the
 4    job description to post for additional snow
 5    inspectors because our DPW numbers were getting
             ----   -   _.   --- - -   ~~   --   -   -         ---

 6    insufficient to cover the position.
 7                  Q.                               Okay.           So what I want to talk about
 8    then is that moment in time before you had to

 9    post for snow inspectors.                                             All right.      And I am
10    going to go through a few years.
11                                                   So if the posting -- and let's

12    assume for a second the posting was in 2012 for
13    snow inspectors.                                       What was going on in 2011?

14    How was the City using people to perform the
15    snow inspection role?
16                  A.                               Historically,          the foreman's union
17    and engineering union were used for snow
18    control,                    snow inspection/snow control,
19    predominantly the foreman's union.                                                  It was part
20    of their job description.                                             And the engineers
21    were always able to,                                            but most of them chose not
22    to at that point in time.
23                  Q.                               And can you just describe for me

24    what a -- both foremen and engineering,                                                 those




     Springfield                                           REAL TIME COURT REPORTING               Worcester
     413.732.1157                                        schedule@realtimereoortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 6 of 64
                                                                              49

 1             Q.         And that exact language,               those

 2    three paragraphs that you read,                  did any of that

 3    information or details come from you to the City

 4    in order to get given to the MCAD?
 5             A.         Come from me directly,               no.
 6             Q.                      So this is what

 7    at and I       just want to ask some historical

 8    questions for you.              When the postings occurred

 9    for the job of snow route inspector in September

10    of 2012,      who made the decision that there needed

11    to be postings so that you could hire additional

12    people?
13             A.         I       will say it was a group of

14    myself,       the director,        probably labor relations

15    was involved,           to come up with a process that was

16    acceptable.
17             Q.         Okay.       And was there a specific

18    event that occurred that made you realize or
                              I




19    others realize that you needed to have new

20    people come in and do the snow inspector job?
21             A.         I       was probably sounding the whistle

22    based on concerns of not having enough people

23    for the upcoming year.
24             Q.         And had there been a particular bad




     Springfield                REAL TIME COURT REPORTING               Worcester
     413.732.1157             schedule@realtimereoortina.net         508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                             3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 7 of 64
                                                                             50

 1    snowstorm in February of 2012 that caused that
 2    alarm?
 3             A.         I don't specifically recall.
 4             Q.         Okay.      And in the snow season 2011
 5    to 2012,        do you remember how many people were


 7             A.         I don't remember the specific year
 8    that I        changed it from fifteen to twenty.
 9             Q.         Okay.      And is there anything that
10    would tell us -- anything you could look up that
11    would tell you when it changed from fifteen to
12    twenty?
13             A.         Nothing that I         can look up.
14             Q.         Well,     anything that the City could

15    look up in your old documents?
16             A.         They could probably find something

17    out there if it exists.
18             Q.         And where would they look?
19             A.          In that snow directory that you

20    referred to
21             Q.         Okay.
22             A.         -- or an old copy of my files.
23             Q.         Hard copy?
24             A.         No.




     Springfield                REAL TIME COURT REPORTING             Worcester
     413.732.1157            schedule~realtimereDortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 8 of 64
                                                                             51


 1             Q.         It would all be electronic?
 2             A.         It would be electronic if it
 3    existed.
 4             Q.         And at some point you said -- and
 5    again,     this is prior to 2010/11 snow season.


 7    performed the inspection of snow?
 8             A.         I made the change from fifteen to

 9    twenty inspectors during my tenure.
10             Q.         And you just don't remember what
11    year that was?
12             A.         I do not recall.

13             Q.         And when you added -- that
14    essentially made the routes smaller,                    correct?
15             A.         Correct.
16             Q.         And did you have to change a map
17    when you did tha t?
18             A.         Yes.
19             Q.         Is there a map attached to
20    Exhibit 9 that would have refreshed your memory
21    about tha t?
22             A.         I don't see a map.
23                               MS.    SHEEHAN:      He has it.        I

24             don't have it on mine.




     Springfield               REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 9 of 64
                                                                               52

 1             A.         There are two maps that show the
 2    change from fifteen to twenty.
 3             Q.         Okay.      And this is attached to
 4    Exhibit 9,       correct?
 5             A.         Correct.
 6

 7    they are?
 8             A.         I don't see it on there,               no.
 9             Q.         Do you know from looking at them
10    what year that would be in?
11             A.         No.
12             Q.         Could you tell from looking at
13    lists what year they would be in?                       For instance,

14    could you reverse engineer the chart that has
15    the names on it to determine what year that

16    would have occurred in?
17             A.         No.
18             Q.         Okay.      And do you remember when you

19    had fifteen names on the list for purposes of
20    performing the function of snow inspection
21    well,    let me ask you this:              In 2009,       was there a

22    map that would have had the snow routes and a
23    chart that would have names next to it?
24             A.         I would assume so,           yes.




     Springfield                REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule~realtimereDortina.net            508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 10 of 64
                                                                              53

 1              Q.           And would that also have existed in
 2    2008?
 3              A.           Yes.
 4              Q.           Okay.       And how about 20ll?
 5              A.           Yes.
 6            _..Q •     _Ok~y      ._
 7    a job title called snow route inspector in 2008,

 8     '09,   '10,     and    '11,       there still would have been a

 9    snow route map,           correct?
10              A.           Correct.
11              Q.           And there still would have been a

12    list of people that were in charge of inspecting

13    the zone or the section on that snow route map?
14              A.           Correct.
15              Q.           And maybe their titles were not

16    snow inspector,           but during those time frames

17    they were performing the functions of snow

18    inspector?
19              A.           They were performing the functions
20    of a foreman.
21              Q.           Okay.        But that included snow

22    inspection?
23              A.           Correct.
24              Q.           Okay.        And these people that were




     Springfield                 REAL TIME COURT REPORTING             Worcester
     413.732.1157              schedule@realtimereoortina.net       508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 11 of 64
                                                                              54

 1    on the list that were performing the function of
 2    foreman that were doing snow inspection,                       they
 3    were all DPW employees?
 4             A.         Yes.
 5             Q.         SO I'm going to show you my cheat

 6    sheet now.
 7                               MS.    BRODEUR-MeGAN:         Let's mark
 8             this as Exhibit 10.
 9              (Exhibit 10,       List, marked for
10             identification)
11             Q.         (By Ms.      Brodeur-MeGan)         Sir,    I'm

12    going to explain to you how this is divided and

13    I'm going to use some tools.
14                               MS.    BRODEUR-MeGAN:         Let's mark
15             these as Exhibits 11 and 12.
16              (Exhibit 11,       Answers to Interrogatories
17             dated February 20,            2018;   Exhibit 12,
18             Answers to Plaintiff's Second Set of
19             Interrogatories dated February 23,                    2018,
20             marked for identification)
21             Q.         (By Ms.      Brodeur-MeGan)         Sir,    I'm

22    going to first         show you Exhibit Number 11.

23    Exhibit 11 purports to be Answers to

24    Interrogatories dated February 20                       and there's




     Springfield               REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule@realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 12 of 64
                                                                              57


 1    Adjustment for Pay Date 12/29/2012 and then it

 2    has lists of names on this document.                      Do you
 3    recognize this document?
 4             A.         I   do.
 5             Q.         Tell me what this document is.
 6             A.         This was the DPW's mechanism for
 7    paying employees not within the DPW.
 8             Q.         Okay.      And this document,          that only
 9    represents a one-week period,                 correct?
10             A.         That's correct.
11             Q.         Not a one-day.           It's a pay period
12    of the date that's shown?
13             A.         It's a pay period,           but it probably
14    happened over one day.
15             Q.         Over one day.          And this document

16    says,    "Training as snow inspector                  (25 dollars)"
17    next to the first name,                Dave Cotter,      correct?
18             A.         Correct.
19             Q.         Do you know if Dave performed snow
20    inspection training in December of 2012?
21             A.         I would say he did.
22             Q.         Okay.       Do you have a memory of
23    that?
24             A.         I   remember Dave Cotter working




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157             schedule~realtimereDortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 13 of 64
                                                                              58

 1    every chance he could work.
 2             Q.         Okay.      And how about O'Connor,
 3    Keith?        Do you remember him working?
 4             A.         I   remember him working for me as a
 5     snow inspector.
 6

 7    employees,       correct?
 8             A.         Correct.
 9             Q.         SO these names -- and let's             just

10    use this one page,            the one that says December
11     29,   2012.     Had these names worked for you prior
12    to the 2012/2013 snow season?
13             A.         I   would say no.
14             Q.         Okay.      And again,        same question

15     just a little bit different:                 Prior to the
16     2012/2013 snow season,             prior to that,       did you
17    use non-DPW employees to perform the function of
18     snow inspecting?
19             A.         No.
20             Q.         None?
21             A.         Not that I         recall.
22             Q.         How about Luiz Martinez -- or
23     excuse me,      Juan Martinez in Housing?

24             A.         Not to my knowl edge.




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157             schedule@realtimereoortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 14 of 64
                                                                               94


 1    paragraph of Page 2.              It says,     "As the posting

 2    stated,       the Department of Public Works intended

 3    to hire twenty primary and twenty backup snow

 4    route inspectors for the seasonal intermittent
 5    position.        While that was the original number
 6    intended,
 7    list.      The list now consists of twenty-six

 8    primary and thirty-one secondary inspectors.                         A

 9    copy of this list is attached as Exhibit 3.

10    There are five women on the list of secondary

11    inspectors.         Last winter Jean was one of the

12    women called during the snowstorms to be trained

13    as a snow inspector."
14                        Okay.      So let's break those things
15    down.      The City is representing that after the

16    posting there were multiple people as primary,

17    multiple people as secondary.                  And Exhibit 3 is
18    the list of primary and secondary?
19             A.         I don't believe that we required

20    existing foremen and existing people doing the

21    process to reapply and call them snow

22    inspectors,       but --

23             Q.         Okay.

24             A.         -- because that was already their




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157            schedule@realtimereoortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 15 of 64
                                                                              95


 1    job.
 2             Q.         Okay.      And how many people that it

 3    was already their job that didn't have to apply

 4    is on the Exhibit 3 list?
 5             A.         I   can almost picture like Charles
 6

 7    he had to and didn't understand the process,                       so

 8    some of these people may have applied even

 9    though it wasn't necessary.
10             Q.         How many people did you have to

11    perform the snow inspection function that were

12    already working for the DPW that didn't need to

13    apply?
14             A.         I   will say approximately fifteen

15    out of the twenty.
16             Q.         And what do you mean by that,

17    fifteen out of the twenty?                 So you had a pool of

18    about fifteen people that would continue to

19    perform the function of snow inspecting that

20    already worked for the DPW?
21             A.         There were -- as stated earlier,

22    there was a precedence set.                  You know,   it was

23    union work,        foreman's work.           Those people

24    wouldn't necessarily have to apply because we




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157             schedule~realtimereDortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 16 of 64
                                                                              96

 1    couldn't take that work away from them.
 2             Q.         But some of those people didn't

 3    want to do the work?
 4             A.         It was required as their job.
 5             Q.         Okay.        So how many of them that it
 6

 7    stables in September of 2012 to perform the

 8    function of snow inspector?
 9             A.         I'd have to see the DPW roster by

10    title to answer that.
11             Q.         Okay.        So do you know how many more

12    people you believed you needed in the snow

13    season        '12 into    '13?
14             A.         I believe I needed a backup or

15    secondary inspector for every route,                   so at least

16    twenty.
17             Q.         Okay.        So in the posting for
18    September of 2012,            that was for the 2011 into
19     '12 snow season,          correct?
20             A.         No.
21             Q.         Okay.        So the posting for September
22    of 2012 is for           '12 and       '13?
23             A.         Correct.
24             Q.         Okay.        And so that posting said




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 17 of 64
                                                                             101

 1    they applied to this,              that were not DPW -- would
 2    they have an opportunity of being a primary
 3    inspector?
 4             A.         That was a possibility,             sure.
 5             Q.         Okay.      And how was that going to be
 6    determined?
 7             A.         Job performance.
 8             Q.         Okay.      And who was going to
 9    determine it?
10             A.         Myself at the time when I was
11    working.
12             Q.         Okay.      And again,      this is in the
13    2012 -- like October 2012 time frame,                    correct?
14             A.         Correct.
15             Q.         So prior to October of 2012,                you at
16    the DPW already had non-DPW people performing
17    the function of inspecting snow?
18             A.         Okay.
19              Q.         I'm asking you.
20             A.         Yes.
21              Q.        Okay.       So let me ask that again.             I

22    just want to make sure I have it right.                     The DPW
23    had non-DPW employees,              prior to October 2012,
24    performing the function of snow inspecting?




     Springfield                REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule~realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                       3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 18 of 64
                                                                                      102

 1             A.               It's a double-sided question in

 2    that there wasn't an official title,                           so prior to
 3    that they couldn't have been doing snow
 4    inspecting because the position wasn't created.
 5             Q.              Well,     see,   that's where I'm having

                                     So I   und~f's t   and _the po E;~ti on _- . . . __ .
 7    I've heard from your attorney that the position
 8    wasn't created.
 9             A.              Right.
10             Q.              Okay.      But I've heard from you,
11    sir,    today,           that there was people performing the
12    function of inspecting snow that were not DPW
13    people prior to October 2012?
14             A.              That would be because I even called
15    my foremen snow route inspectors for the
16    process.
17             Q.              What do you mean by that?
18             A.              Even if they were foremen,                 I called
19    them a snow route inspector for that purpose.
20             Q.               But my point is there were non-DPW
21    people that were performing the function of
22    actually inspecting snow routes prior to
23    S e pte mb e r   0   f    2012 ?
24             A.              Or training for that position.




     Springfield                    REAL TIME COURT REPORTING                    Worcester
     413.732.1157                 schedule@realtimereoortina.net              508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 19 of 64
                                                                              103

 1             Q.         Or training for that position prior

 2    to September 2012?
 3             A.         Yes.
 4             Q.         And so that's how you knew there
 5    was a problem with disparity of pay,                    because


 7    prior to September of 2012 were getting paid
 8    more than some of the experienced people?
 9             A.         That's correct.
10              Q.         So we know -- you know,             sitting
11    here today,        prior to September 2012,              there were

12    non-DPW people performing the functions of snow
13    route inspections?
14             A.         Or training for the position,              yes.
15              Q.         Or training.        Okay.        So can you
16    tell me how you picked                  or the City picked the
17    persons who were going to train to inspect the
18    snow routes prior to September of 2012?
19             A.          If they applied or expressed an
20    interest to me,          they were on the list.
21              Q.         And what list would they be put on?
22              A.         Trainee,      if there was such a list.

23    There was a list of names and I couldn't train
24    them -- if there were twenty-six applicants,                        I




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 20 of 64
                                                                             104

 1    could only train twenty at a time.
 2             Q.         Okay.      So do you remember prior
 3    to        let me ask you this:             Prior to September
 4    2012,    October 2012,         did people apply to perform
 5    the function of snow route inspection?
 6             A.
 7    for.     They were asked if they were interested or
 8    expressed an interest,              hey,   how do I become a
 9    part of this.
10             Q.         Okay.      So prior to September 2012,
11    either they were asked to perform the function

12    or they inquired about it?
13             A.          I would say most of them inquired.
14             Q.         Okay.      And so how would you put
15    them on your payroll as the DPW Director
16    Deputy Director if they inquired and wanted to
17    be trained?         What would they be listed as?
18             A.         Whatever their title was.
19             Q.         Their other title with the salary?
20             A.          Right.
21             Q.          So for instance,         Philip Dromey in
22    Economic Development,              he would just be listed as

23    Economic Development,              but the DPW would pay him
24    to train?




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 21 of 64
     John Rooney 30 (b) (6) Springfield DPW                                         3/1/2018

                                                                                         105

 1                 A.              That's correct.
 2                 Q.              And the same with Mark Hebert?
 3                 A.              Yes.
 4                 Q.              Okay.           Do you remember            if you

 5    can look at the list of names that are attached
         -- -   ------   --   -         -   -    ----        -


 6    to Exhibit 10.                        That's my cheat sheet.            And I'm

 7    only asking you to look at the non-DPW

 8    employees.                  Of those persons named,                the non-DPW

 9    employees,                  can you tell me the people that

10    trained prior to September 2012 in any period

11    for snow route inspecting?
12                 A.               I   cannot.
13                 Q.               Do you recognize any of them?
14                 A.               I   recognize them,             but some came

15    late,        some came day one.                        You know,   I could name

16    a few that were -- Dave Cotter was up front.                                     He

17    was right there from the beginning.
18                 Q.               So he trained,               you think,   from the

19    beginning?
20                                              MS.     SHEEHAN:     What's the
21                 beginning?                   Let's get some dates here.
22                 A.               During the season of --
23                                              MS.      SHEEHAN:    Make sure you're
24                 not guessing.                        I'm sure she does not want




     Springfield                            REAL TIME COURT REPORTING                Worcester
     413.732.1157                       schedule~realtimereDortina.net            508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 22 of 64
                                                                             109

 1    tha t .
 2              Q.        Okay.      And would you be willing to

 3    access the City's records that were your records

 4    to be able to testify to that question,                   Exhibit

 5    A,   Number 1?
 6

 7              go ahead.
 8              A.         If the City can produce them.
 9              Q.        Okay.      And you didn't try to do

10    that before today,            correct?
11              A.         I don't have the ability to do
12    that,     no.
13              Q.        And you didn't ask the lawyer to do
14    that?
15              A.        No.
16              Q.         Did the lawyer tell you to do that?
17              A.        No.
18              Q.         Okay.     And so you can't give me a

19    list of who the snow route inspectors were for

20    the season 2010 to            '11,      correct?
21              A.         Correct.
22              Q.        And you can't give me the list of

23    snow route inspectors from 2011 to 2012,

24    correct?




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereoortina.net         508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                                  3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 23 of 64
                                                                                 110

 1             A.         Well,     right here,      no,      I can't.       But
 2    if they asked me to and they existed,                      I could.
 3             Q.         Okay.      But you can't do it right
 4    now?
 5             A.          I can't,      right.
 6

 7    2013,     you cannot list for me the identity of the
 8    persons performing the function of snow
 9    inspection for that period either?
10             A.         No.
11                                 MS.   SHEEHAN:     Well,      wait a
12              second.       Wait a minute.
13                                 THE WITNESS:       2012/2013?
14                                 MS.   BRODEUR-MeGAN:          Correct.
15              Okay.      Can I    see this chart?
16                                 MS.   SHEEHAN:     Right here.
17                                 MS.   BRODEUR-MeGAN:          No.     I

18              object to you giving him a document and
19             pointing out exhibits to him.                    Either he
20              can or he can't testify.              I object to you
21              giving him exhibits and saying,                  yes,    you
22              can and then guiding this witness to
23              testify to it.
24                                 MS.   SHEEHAN:     I provided that




     Springfield               REAL TIME COURT REPORTING                   Worcester
     413.732.1157            schedule@realtimereoortina.net             508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                  3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 24 of 64
                                                                                115

 1    So Exhibit 8,           Number A2,     Letter A2,        I   asked for

 2    the criteria used in the selection of snow route
 3     inspectors for the City of Springfield from 2011
 4    to present.            So can you tell me about how people
 5    were selected or the criteria for selection for


 7             A.            If they applied for the position,
 8    they were selected.
 9             Q.            Okay.   So if there's an
10    application,           they were on the list?
11             A.            Application being verbally,              not
12    necessarily a letter requesting to be
13    considered.
14             Q.            Were any people who applied in
15    writing not placed on the list?
16             A.            Not to my knowledge.
17             Q.            Okay.   And again,       just for the snow
18    season        '12 to    '13,   you believe that anybody who
19    either verbally expressed an interest or in

20    writing applied would have been placed on a list
21    for being a snow route inspector?
22             A.            Could you repeat the question?
23             Q.            Sure.   Basically,       I'm getting at,

24    if they applied verbally or in writing,                        they




     Springfield                REAL TIME COURT REPORTING                 Worcester
     413.732.1157             schedule~realtimereDortina.net           508.767.1157
                    Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 25 of 64
                    John Rooney 30(b) (6) Springfield DPW                                                                 3/1/2018

                                                                                                                               116

                1    would be on the list?
                2                        A.                       To the posting,          yes.
                3                        Q.                       Okay.      And you didn't cut anybody?
                4                        A.                       No.
                5                        Q.                       And when you said they would be on
- ---   ----           --   ----------        --   -   --   ---                          - -----   ---   ---


                6    the list,                         how did you differentiate between who
                7    would be on -- or actually let me ask you this:
                8    Was a primary and secondary list created?
                9                                                         MS.   SHEEHAN:             In        '12 and '13?
               10                                                         MS.   BRODEUR-MeGAN:                    In '12 and
               11                        '13?
               12                        A.                       I always had a primary and an
               13    alternate.                               There wasn't always a direct
               14    correlation as to                                          there was an alternate for

               15    every primary.                                     Does that answer your question?
               16                        Q.                       Yes and no.         You used the word

               17    "alternate".                                  I've heard three other terms,
               18    backups,                  spares,                   and secondaries.
               19                        A.                       They're all interchangeable.
               20                        Q.                       Okay.      So one time you talked about
               21    a backup being different than a spare.                                                           Like a

               22    spare is double extra?
               23                        A.                       When we had a surplus,                       yes,    because

               24    people needed to know that they were going to be




                    Springfield                                         REAL TIME COURT REPORTING                          Worcester
                    413.732.1157                                    schedule~realtimereDortina.net                      508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 26 of 64
                                                                             118

 1             Q.         Do you specifically remember Jean
 2    Williams applying?
 3             A.         Yes.
 4             Q.         And did you have a conversation
 5    with her about it?
 6             A.

 7    wi th everybody.
 8             Q.         And do you remember the
 9     conversation with her?
10             A.         Specifically,        no.
11             Q.         And how was your relationship with

12     Jean Williams,         good,    bad,   indifferent?
13             A.          I would say fine.
14             Q.         And do you ever recall her

15     expressing an interest to make $25 an hour

16    because she was making less?
17             A.         Specific dollar amounts,            no.
18             Q.          Do you ever remember her expressing

19     a passion for wanting to do it because she
20     really needed the money?
21             A.          I ' l l just say that she expressed an

22     interest to work overtime in other areas that

23    weren't viable for her as far as just -- there

24    was never opportunity there.




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 27 of 64
                                                                             119

 1             Q.         Okay.      And so this was viable for

 2    her though,        the snow inspection position,

 3     correct?
 4                                MS.    SHEEHAN:      Objection to the
 5              form.
 6             A.         CQrrE;qt_.      ..   _

 7             Q.         And you specifically remember that

 8     she was put on a list?

 9             A.         I   specifically remember her

10     training,      yes.
11             Q.         Okay.      Do you remember if she was

12    put on a primary list or a secondary list?
13             A.         It wouldn't have been a primary
14     list.
15             Q.         Okay.       Do you remember,           in 2012,

16    after the posting,            if you added new primaries

17    that were not DPW people?
18             A.         I don't recall.
19             Q.         Sumaris,      who was he?
20             A.         Charles Sumaris was a                foreman in

21    the Solid Waste Division.
22             Q.         Do you remember him performing the

23     function of snowplow inspector prior to the
24     2012 --




     Springfield                REAL TIME COURT REPORTING                Worcester
     413.732.1157             schedule@realtimereoortina.net          508.767.1157
                           John Rooney 30(b) (6) Springfield DPW                                                     3/1/2018
                           Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 28 of 64
                                                                                                                         120

                       1             A.         Prior to,                yes.
                       2             Q.         Do you know if Sumaris was listed
                       3    as a primary for the 2012/2013 season?
                       4             A.         I'm going to say yes.                           2012/2013?
                       5             Q.         Correct.

--~-   - - ----   -
                       6             A.         Yes.
                                                -   --   ~-   -----             -   ---.-   -    -   -.-----




                       7             Q.         What are you looking at?                               You're
                       8    looking at Exhibit --
                       9             A.         I'm looking at thirteen and
                      10    fourteen.
                      11             Q.         Okay.                 So you're looking at
                      12    Exhibit 13.         And what document are you looking
                      13    at?
                      14             A.         He did have an illness at one point
                      15    and was out sick for an extended period of time,
                      16    so he may have been removed from the list
                      17    because he wasn't available at some point.                                           I     do
                      18    recall an illness on his account.
                      19             Q.         Could I see this for a second?
                      20             A.         Yes.
                      21             Q.         So the attachments that are behind
                      22    Exhibit 13 that say                          that have a larger chart

                      23    that say 2013 to 2014,                       do you recognize these
                      24    documents --




                           Springfield                        REAL TIME COURT REPORTING                           Worcester
                           413.732.1157                  schedule~realtimereDortina.net                        508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 29 of 64
                                                                             121

 1             A.         Yes.
 2             Q.         -- or that document?
 3             A.         Yes.
 4             Q.         Is that something that you had in
 5    existence when you were there as Director?
 6             A.         Yes.
 7             Q.         And the multiple names that are on

 8    the bottom of that chart,               what are those names?

 9    Are those backups,            secondaries,       alternates?
10             A.         They are people that applied and I

11    see that they are grouped differently.
12             Q.         And that's what I was going to ask
13    you.     What's the significance of the grouping

14    and how do I         read that document?
15             A.          I can't say for sure.              It almost

16    appears -- I would only be guessing,                     so I can't.
17                                MS.    SHEEHAN:      Don't guess.
18              Q.         (By Ms.      Brodeur-MeGan)         So are
19    there any documents that you know for sure were

20    in existence that's in Exhibit 13 or any of the

21    other ones that we looked at that list who your

22    primaries were for            '12 and     '13 and who the

23    secondaries were?
24             A.          It was a living document.              In other




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     John Rooney 30(b) (6)   Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 30 of 64
                                                                              122

 1    words,       at the beginning of the season,                the

 2    primaries were established based on the prior

 3    ye a r .     And we'll use Charles Sumaris as the
 4    example.          So he took ill,        let's say,       in January

 5    as an example.             He needed to be replaced.              And



 7    for three months.              It was a long-term illness,
 8    as I       recall.      Somebody else's name would have

 9    been filled into that slot at some point during

10    the year,         so the document changes.
11                Q.         Okay.     And this is how you
12    performed it?
13               A.          This is how I did it,            right.    So as

14    it changed,          the previous version of it wouldn't

15    have been saved because the only thing that

16    mattered was the current status.                       I needed to

17    know who to call for the next snowstorm.
18                Q.         Okay.
19               A.          So if this person was out of the
20    rotation for whatever reason,                  he was removed --

21    he or she was removed from the list and somebody

22    else was added in.
23                Q.         Okay.     So just using Sumaris as an

24    example,         what I ' l l represent to you is he's on a




     Springfield                 REAL TIME COURT REPORTING                 Worcester
     413.732.1157              schedule~realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 31 of 64
                                                                              123

 1    list for a primary,           but all of the pay records

 2    that have been produced -- he didn't get paid

 3    for snow route inspection for 2012,                     '13,   '14,

 4     '15,   '16,    '17?
 5             A.         Well,     he retired somewhere in there


 7             Q.         Okay.      By your example though,             if

 8    he was not working in that function,                    he should

 9    have been removed from a primary list and

10    somebody else put in his place?
11             A.         Once we knew that it was going to

12    be long-term,          yes.
13             Q.         Okay.      So when you don't know it's

14    long-term and focusing on the year 2012 to 2013,

15    how would you know who to call as the backup?
16             A.         The way I      kept the list,         there was

17    a person across from him.                This looks like a

18    partial of it here.
19             Q.         Let's open that up.
20             A.         So what I      would have is one person

21    listed here for every twenty here.

22             Q.         Okay.

23             A.         So if Charles Sumaris was

24    unavailable,        Tom McCall was trained in that




     Springfield               REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule@realtimereoortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 32 of 64
                                                                             124


 1    area.      He would be my primary backup.                  I   hate to

 2    use the words twice.
 3             Q.         Please don't give me any more

 4    terms.
 5             A.         But he would be the first guy I



 7    in that section and most likely was more

 8    familiar with it than anybody else.
 9             Q.         Okay.      So Jean Williams is on this

10    list,    right?
11             A.         Okay.      She was with George Laroe,

12    yes.
13             Q.         So she would be called if George

14    wasn't in?
15             A.         Correct,      yes.     After -- yes,        that's

16    correct.
17             Q.         Okay.     And so if George is not on

18    payroll for three storms,                then we should see --

19    for the 2012/2013 snow year,                   we should see Jean

20    Williams?
21                                MS.   SHEEHAN:        Well,   this is
22              '12 to    '13.     That's a different
23                                MS.   BRODEUR-MeGAN:          He's using
24             it as an example,             so --




     Springfield               REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule~realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                 3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 33 of 64
                                                                                  125

 1             A.         Say the question again.
 2                                MS.   BRODEUR-MeGAN:          Can you
 3             repeat my question?
 4           (Question read by reporter)
 5             A.         No.     2012/2013,      depending on if she

                                                                    -   - - - - --~---- - - - -   -




 7             Q.         Okay.
 8             A.         You know,       I don't know when this

 9    was created or when this final draft of this

10    the original was created before the season

11    began,     but,   as I    said,     names changed.
12             Q.         Okay.      So what we're looking at,

13    this says DPW snow routes 2013 to                  '14?
14             A.         Correct.
15             Q.         We have three zones with twenty

16    primaries in here,           and then we have names on the

17    right,     correct?
18             A.         Correct.
19             Q.         And Jean Williams is on the right

20    of this snow season,              2013/2014,    for Laroe,

21    correct?
22             A.         Correct.
23             Q.         So if Laroe is out for 2013 to                   '14,

24    Jean Williams would not come in and work for




     Springfield               REAL TIME COURT REPORTING                   Worcester
     413.732.1157            schedule@realtimereoortina.net             508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 34 of 64
                                                                               126

 1    him?
 2             A.         She would be my first choice.                  But

 3     I   also note there is no phone number listed

 4    there,        so was a phone number provided to reach

 5    her at?         I don't know.          I didn't create the


 7             Q.         Okay.     And as another example,

 8    Jacob Seldin,        is he on that list?

 9             A.         Yes.
10             Q.         So if he didn't work in 2013 and

11     '14 at all,       who would have,         using that chart,

12    then worked for him?
13             A.         If there's nobody across from him,

14    he would have gone to the spares down here.

15    That's what I would have done.
16             Q.         Okay.      So you wouldn't go up to

17    these other people.             You go down to the spares?
18             A.         Correct.
19             Q.         Okay.      So the route that Laroe did

20    that's listed on the            '13/'14 chart,         tell me

21    about that route.            Is it easy,      hard?      Do you
22     know anything abou t i t ?
23             A.         I'm going to say it was one of the

24    more difficult ones,            yes.




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 35 of 64
                                                                                128


 1    I don't want to put words in his mouth,                       but it
 2    wasn't positive.
 3             Q.         Do you know how many times George

 4    trained Ms. Williams?
 5             A.         I   know of at least twice because he

 6    asked if he WOll1c:iD        'i:~ J1aY~to_d(L it_again, _~and_I

 7    made him do it again at least a second time.
 8             Q.         And did you make any efforts to put
 9    another trainer with Ms. Williams or put her in
10    a less difficult area?
11             A.         I   recall being in desperate need.
12    And as I      recall it,       she didn't have a third

13    training and I was desperate for employees and I
14    teamed her up with another rookie because I                         just
15    didn't have -- when I              say "rookie," it's another

16    person who hadn't completed their training.                           I
17    didn't want to put either one of them out there

18    alone not being able to do the job.                        So I
19    figured if I put the two together,                       the two of
20    them could do it.
21             Q.         And who did you put together?                   Was
22    it Sheila?
23             A.         I don't think it was Sheila.
24             Q.         Was it a woman?




     Springfield                REAL TIME COURT REPORTING                  Worcester
     413.732.1157             schedule~realtimereDortina.net            508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                  3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 36 of 64
                                                                                129

 1             A.         It was another woman,                yes.
 2             Q.         I ' l l tell you that I went through
 3    the pay records,           once again,       that were already
 4    produced.        And it's on my chart,             Exhibit 10, and
 5    there's no other women on this chart for who got


 7    inspection?
 8             A.         I have a specific recollection of
 9    the two of them working together.
10             Q.         You don't remember her name?
11             A.         I   can't tell you the date and                     if
12    you showed me the                all the applicants,            I'm
13    sure I        could pick it out of the list.
14             Q.         Well,     I can tell you
15             A.         It's like on the tip of my tongue.
16    Maggie something.
17             Q.         You don't remember Maggie's last
18    name?
19             A.         I do not.          She was not with the
20    DPW.
21             Q.         Do you know who she worked for?
22             A.         I want to say Code Enforcement.
23    Maggie Rodriguez,            I think.
24             Q.         And do you know if she worked in




     Springfield                REAL TIME COURT REPORTING                 Worcester
     413.732.1157             schedule~realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 37 of 64
                                                                             130

 1     2011,   like the prior snow season?
 2             A.           I don't believe so,         no.
 3             Q.          And how about after             '13/'14?
 4             A.          After the application was posted,
 5     that's when she expressed her interest.
 6             _Q ~ - -

 7     application for Maggie Rodriguez.                      You recall
 8    her applying?
 9             A.           That's my recollection.
10             Q.           Okay.   And she's not on any of the
11    pay lists,          either Exhibit 11 or Exhibit 12,               that

12    were provided by the Ci ty.               Again,        here we go,
13    Exhibit 11.
14             A.           I would question my own memory at
15     this point.          I'm not sure if it was Sheila
16     Delgado or not.          I   recall it was two women.
17             Q.           Okay.   Well,    my next question was
18     going to be -- there was a representation to the

19     Commission that there was five women on the list

20     for snow route inspectors.               And again,        searching

21     through every document that was produced by the

22     City that's a pay record,             there's only two that

23    were paid,          Jean and Sheila.        Do you have a

24    memory of three other women that actually




     Springfield               REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule~realtimereDortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                     3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 38 of 64
                                                                                    131


 1    performed a function of snow route inspection?
 2             A.         I'm going to say one quit before
 3    she even had the opportunity.
 4             Q.         And who that was?
 5             A.         I don't recall.
 6             Q.     ___ 0   kay._    SQ.   pne Qui..t.   _ D Q_Y.Q U   _


 7    remember where she was from?
 8             A.         I do not.           And Jean,     Sheila,
 9    Maggie -- I       can't recall.
10             Q.         Do you remember how Sheila did,                       how
11    she performed?
12             A.         My feedback for her performance was
13    good.
14             Q.         And who was the trainer person that
15    trained her?
16             A.         I don't recall.
17             Q.         And do you know if she ever -- I ' l l

18    represent to you that she only worked in                           '12 to

19     '13 and      '13 to     '14    and was never paid again for
20    that job.        Do you know why she is no longer a
21    snow route inspector,              or hadn't been since the
22    end of the       '13/'14        season?
23             A.         Somewhere along the line,                  I was
24    told that the department was no longer able to




     Springfield                REAL TIME COURT REPORTING                       Worcester
     413.732.1157             schedule~realtimereDortina.net                 508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 39 of 64
                                                                              132


 1    hire outside of the department.
 2                                MS.   SHEEHAN:       Don't guess.
 3               A.       Well,    that's what I was told.
 4               Q.       Okay.      So who told you that?
 5               A.       Possibly my son.
 6            ... Q •..
 7               A.       Because he was no longer allowed to

 8    work.
 9               Q.       Okay.      So this is super important,

10    so I'm going to ask again and see if anybody

11    else said that.            Do you recall hearing from

12    anybody other than your son that the City DPW

13    was no longer going to use non-DPW employees to

14    perform the function of snow route inspector?
15               A.       No.
16               Q.       Did you ever hear that the program

17    was disbanded,         the program of asking for snow

18    route inspectors to apply?
19               A.       I'm going to say yes,               somewhere
20    along the line I was made aware of that.
21               Q.       Do you know who told you that?
22               A.       No.
23               Q.       And that did not happen while you
24    were working there still,               or did it?




     Springfield                REAL TIME COURT REPORTING               Worcester
     413.732.1157            schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW'                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 40 of 64
                                                                             137


 1    that -- by somebody from the City of Springfield

 2    that the DPW was no longer going to hire people

 3    from outside the DPW to perform the function of

 4    snow route inspection?
 5             A.         That was my belief,           yes.
 6            -Q-.

 7    not sure -- that,           perhaps,     part of that belief

 8    was based on a conversation you had with your

 9    son,    John Rooney?
10             A.         George.
11             Q.         George Rooney.          So is part of your

12    belief based on a conversation you had with

13    George?
14             A.         That's my recollection,              yes.
15             Q.         Any other source that your memory

16    recalls people saying the DPW were not going to

17    hire outside of the DPW?
18             A.         No.
19             Q.         Okay.      So looking again at our

20    chart,        Exhibit 12,     Juan Martinez does not work

21    for the DPW.          He is Housing?
22             A.         Correct,      to the best of my

23    knowledge.
24             Q.         And he received pay from 2013 to




     Springfield                REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule~realtimereDortina.net           508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 41 of 64
                                                                                         138

 1    2018 as recorded by those documents for snow
 2    route inspecting?
 3             A.         Okay.      If that's what this
 4    represents,        yes.
 5                                 MS.    SHEEHAN:    Where is      '18?
 6             A.         201] .                                           --   --   -   -   _..   --   .-




 7                                 MS.    SHEEHAN:    Did you say '18?
 8                                 MS.    BRODEUR-MeGAN:       Well,     the
 9              '17/'18 snow season.
10             Q.          (By Ms.       Brodeur-MeGan)       Is that
11    accurate?
12             A.         Yes.
13                                 MS.    SHEEHAN:    Well,    that's
14             what it says,         yes.
15             Q.          (By Ms.       Brodeur-MeGan)       So again,
16    this Exhibit 12 was the document that was

17    attached by the mayor to Exhibit 13,                    right?
18             A.         Okay.
19             Q.         Well,     no,    not 13.    Where is the one
20    the mayor signed?
21                                 MS.    SHEEHAN:    We'll stipulate
22             he signed one.
23             Q.          (By Ms.       Brodeur-MeGan)       You
24    remember the mayor attached this?




     Springfield               REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule@realtimereoortina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 42 of 64
                                                                             139

 1             A.         Yes.
 2             Q.         And the mayor is representing these

 3    people are snow route inspectors?
 4             A.          I would have to reread it again.
 5    What this represents to me is that they were


 7             Q.         Okay.      Let's find the mayor's
 8    Interrogatory again.
 9                                MS.    BRODEUR-MeGAN:        Off the
10             record.
11              (A recess was taken)
12                                MS.    BRODEUR-MeGAN:        Back on
13             the record.
14              (Exhibit 18,        Defendant,     City of
15             Springfield Department of Public Works',
16             First Supplemental Answer to Plaintiff's
17             First Set of Interrogatories, marked for
18             identification)
19             Q.          (By Ms.      Brodeur-MeGan)        Sir,
20    Exhibit 18 is the Defendant City of Springfield

21    Department of Public Works'               First Supplemental

22    Answers to Plaintiff's Second Set of

23    Interrogatories.            It is dated on the second
24    page,    February 28,         2018.     And earlier I was




     Springfield               REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule@realtimereoortina.net          508.767.1157
                      John Rooney 30(b) (6) Springfield DPW                               3/1/2018
                      Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 43 of 64
                                                                                              140

                  1    having you look at a document,                at the time we
                  2    thought Exhibit 18 was marked as Exhibit 13.
                  3    There's some confusion in the record as to
                  4    whether or not you were looking at this document
                  5    at the time.

-   ----   ---
                  6

                  7    reading to you the body of the answer to
                  8    Exhibit 18 out loud in the record saying that
                  9    the mayor was making representations that the
                 10    lists attached were workers performing the snow
                 11    route inspection functions?
                 12             A.         Yes.
                 13             Q.         And then take whatever time you

                 14    need to get in your head where we're going.

                 15    You're good?         Because we had some off-the-record

                 16    discussion about marking.               So we're talking

                 17    about Exhibit 18 now.
                 18             A.         Yes.
                 19             Q.         Okay.      So after rereading

                 20    Exhibit 18 and the mayor's answers together with

                 21    his attachments              and by the way,           his

                 22    attachments are in our records as Exhibit 11 and

                 23    Exhibit 12 -- do you believe that these persons

                 24    that are listed in Exhibit 18,                inclusively,         were




                      Springfield               REAL TIME COURT REPORTING                 Worcester
                      413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 44 of 64
                                                                             141

 1    performing the function of snow route
 2    inspectors?
 3             A.         I would question it.
 4             Q.         Okay.     And tell me why.
 5             A.         Well,    I wasn't there during the

                                                                             -- -   -




 7    done by snow budget,            which it appears it is,
 8    people in other departments can have operations
 9    that could possibly be charged to the snow
10    operations.
11             Q.         Okay.     Are you familiar with the
12    snow code           or the code 4616 as being
13    specifically for snow route inspection?
14             A.         I do not.
15             Q.         Okay.     And do you know whether or
16    not -- do you know how the persons created these
17    compilations of documents that are attached to
18    the mayor's Exhibi t           Number 18?
19             A.         I do not.
20             Q.         And do you remember earlier I was
21    asking you if you could create a list for me,
22    you?     Remember we went through Exhibit A,
23    Number 1,      could you give me the list for 2010 to
24     '11,   '11 to     '12,   '12 to       '13?   I was asking you




     Springfield              REAL TIME COURT REPORTING                Worcester
     413.732.1157           schedule@realtirnereoortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 45 of 64
                                                                             145


 1             Q.          When was the first time you heard

 2     that Ms. Williams was claiming discrimination?
 3             A.          I don't know that I           knew that.
 4             Q.          Prior to January 2013,             did DeSantis
 5     tell you that Ms. Williams was claiming that she


 7             A.          No.
 8             Q.          If Mr.     DeSantis testified that when

 9    he came in in October of 2013 that he did not

10     run the show,        that he really sat back and

11    watched for the entire season,                  would that be
12     accura te?
13                                 MS.    SHEEHAN:      Objection.
14             A.          2013?

15             Q.          Yes.

16             A.          I don't believe it would be
17     accurate,     no.
18             Q.          Okay.      So I'm going to try to

19     refresh your memory about a few things and tell

20     you a couple of other things,                 and we can

21     actually look at Mr.              DeSantis's testimony.

22    Mr.   DeSantis started in October of 2013?
23             A.          Mm-hmm.
24             Q.          Is that accurate?




     Springfield                 REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 46 of 64
                                                                             146

 1             A.         To my knowledge,         yes.
 2             Q.         And you testified earlier that you

 3    guys were in the same position,                if you will,

 4     from October until December 31 of                  '13?
 5             A.         Correct.
 6            -Q.

 7             A.         '14 -- did you say December?

 8    December 31 of         '13 would work,        yes.
 9             Q.         Right.       And then you told me you

10    went January of          '14 to a different job?
11             A.         Correct.
12             Q.         So from October of 2013 to December

13    31,   2013,    did DeSantis make decisions about who

14    was going to be primary snow inspectors,                     who was

15    going to be backup,           who was going to be called?
16             A.         I would assume that he did.
17             Q.         He testified that he didn't,              that

18    he let you run the show and he was                     just going to

19    watch and learn because he didn't want to step

20    on any toes in the first three months.                      Is that
21    accurate?
22                               MS.    SHEEHAN:     Objection to the
23             form.      Go ahead.
24             A.         I'd have to look and see when was




     Springfield              REAL TIME COURT REPORTING                Worcester
     413.732.1157           schedule@realtimereoortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 47 of 64
                                                                             147

 1    the first snowstorm.               Did it snow in those first
 2    three months?
 3             Q.         So what are you saying?
 4             A.         If it didn't snow --
 5             Q.         Well,    we have a list of pay for


 7    were forty-two people who were paid for
 8    snowstorms in the           '13/'14 season and
 9    twenty-three people that were paid in                   '12/'13.
10             A.         Okay.     He wasn't here in the
11     '12/' 13,    so that doesn't pertain to him.                And if

12    you can tell me the dates --
13                                MS.    SHEEHAN:     The dates for
14             the snowstorms in             '13?
15             A.         I don't recall working any
16    snowstorms.
17             Q.         Okay.      So let me ask this question
18    in a different way.               Were you the person who
19    decided to hire -- who decided to put Jean in or
20    not put Jean in from October of 2013 to December
21    of 2013 for purposes of performing the function

22    of snow route inspections?
23             A.         As I    recall,      she was on my list.
24             Q.         Okay.      So did you take her off your




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157           schedule~realtimereportina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 48 of 64
                                                                              148


 1    list?
 2              A.        No.
 3              Q.        If somebody took her off the list,

 4    it wasn't you?
 5              A.        Correct.
 6            .. Q.       Dkay .

 7    off the list if it wasn't you and she was

 8    removed from the list?
 9              A.        Who would have?           I   have no

10    knowledge of that.             It would have been somebody

11    of a supervisory --
12              Q.        Like Vinny DeSantis?
13              A.        Like Vinny DeSantis,              but you know.
14              Q.        Who's your boss?
15             A.         My boss was the director,               Al

16    Chwalek but he retired,                 so Chris Cignoli became

17    the boss.

18              Q.        Do you have any memory at all of

19    Chris           how do you say Cignoli?

20             A.         Cignoli.

21              Q.              of him telling you or Vinny that

22    somebody should either be added or removed from

23    snow inspector?
24             A.         No.




     Springfield                REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule~realtimereDortina.net            508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 49 of 64
                                                                             149

 1             Q.         Do you ever remember him getting
 2    involved on that level?
 3             A.         No.
 4             Q.         So it's more likely than not that
 5    it would have been Vinny -- if Jean was removed


 7    likely than not that Vinny was the person that

 8    did it because you didn't do it?
 9                                MS.   SHEEHAN:     Objection to the
10             form.    Go ahead and answer.
11             A.         The only other person would have
12    been our immediate supervisor and you couldn't
13    spare her from her normal job during normal
14    hours.
15             Q.         Okay.     Who was that?
16             A.         I have no idea.          The city engineer
17    who changed several times.               I can't even
18    remember the guy I worked for.                 His name was
19    Zach,    maybe.
20             Q.         Okay.      So just stepping back a
21    second,       when the posting was placed in September
22    of 2012 and October 2012,              it was done with the

23    intent to get new people in to perform the
24    function of inspecting snow routes?




     Springfield              REAL TIME COURT REPORTING                Worcester
     413.732.1157           schedule@realtimereoortina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 50 of 64
                                                                             150

 1             A.         Correct.
 2             Q.         And that you believed there wasn't

 3    enough people to perform that function?
 4             A.         Correct.
 5             Q.         Okay.      And when you left,         did you



 7    January of 2015;           is that right?         When you left

 8    in January of 2015,            do you know if there were

 9    enough people to perform the function of snow

10    route inspectors that were already in the

11    possession of the DPW?
12             A.          I do not know.
13             Q.         Okay.      So I'm going to show you

14    something else that Vinny testified to and I can

15    show you the transcript.                So Vinny testified
16    to --
17                                MS.    BRODEUR-MeGAN:        Counsel,
18             I'm referring to Pages 63 and 64 of
19             Vinny's deposition where he's referring to
20             a document that we marked as Exhibit 2 to
21             DeSantis'       deposition.
22             Q.          (By Ms.      Brodeur-MeGan)        So before I

23    ask you about this document,                do you know what

24    this document is?




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157            schedule@realtimereoortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 51 of 64
                                                                             151

 1             A.         It looks like a list of everybody

 2    who was working snow.
 3             Q.         Okay.     And do you know whether or

 4    not this is a list you would have created?
 5             A.         It's not in the format I would use,
 6

 7             Q.         And there are how many names on the

 8     list?     And is this broken down between primary

 9    and secondary?
10             A.         It's two columns,           primary and

11    secondary.
12             Q.         So the list,         the column that says

13    primary -- and this,            by the way,       says 2010 snow

14    inspection?
15             A.         2013.
16             Q.         Excuse me,         sorry,   2013 snow

17    inspection call list,             correct?
18             A.         Correct.
19             Q.         These lists under primary

20    inspectors,        is that a list of primary inspectors

21    that worked in the           '12 to      '13 snow season?
22             A.         The first twenty are.
23             Q.         Okay.      And again,       they're in that

24    order,        so the first twenty would be those that




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 52 of 64
                                                                             152

 1    are on the list from             '12 to    '13?
 2              A.        I would surmise that,              yes.
 3              Q.        Okay.      So Vinny testified that this
 4    list existed,        Exhibit 2,        there's twenty-six

 5    names on the list,           and that the only name he



 7    name?
 8              A.        Okay.
 9              Q.        So,    do you believe that this list

10    was the list that you had for primary inspectors

11    for 2012 to 2013?
12              A.        It appears to be a combination of

13    my list of primary inspectors and everybody else

14    who was involved in the control of operations.
15              Q.        Okay.      And so like zone inspectors
16    or   --

17              A.        Correct.
18              Q.        And are all of those people under
19    primary?       Are they all DPW people?
20              A.        Yes.
21              Q.        Okay.      And the secondary list,             does

22    that look familiar to you in any fashion as a

23    list that you would have started and handed over

24    to Vinny as being secondaries?




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 53 of 64
                                                                             153

 1             A.         No recollection.
 2             Q.         Okay.      Again,    it would be helpful,

 3    you had said earlier, maybe to look on the

 4    computer to see if there's anything that still

 5    exists that could refresh your memory;                    is that
 6 _right?

 7             A.         Okay.
 8             Q.         You don't have to agree with me,
 9    sir.
10             A.         It sounds right,         yes.
11                                MS.    BRODEUR-MeGAN:        Okay.
12             Could I      get a time stamp?
13              (Testimony marked at 12:44)
14             Q.          (By Ms.      Brodeur-MeGan)        And forgive
15    me,    you said this is not the format you would
16    have kept thi s in.            So this is not your

17    document,       Exhibit Number 2?

18             A.         I don't believe it to be my
19    document.
20                                MS.    BRODEUR-MeGAN:        Okay.
21             Let's take a quick break.                Off the record.
22              (A recess was taken)
23                                MS.    BRODEUR-MeGAN:        Back on
24             the record.




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 54 of 64
                                                                             158

 1             A.         He was in Control.
 2             Q.         So he was not a snow route
 3    inspector?
 4             A.         No.
 5             Q.         And so would you say low or none,


 7             A.         He knew what to do.               He had done
 8    it,   but I ' l l say low.         That wasn't his function.
 9             Q.         Jankiewicz?
10             A.         High.
11             Q.         Knightly?
12             A.         Low.
13             Q.         Korman?
14             A.         High.
15             Q.         Laroe?
16             A.         High.
17             Q.         Mineo?
18             A.         Low.
19             Q.         Had he ever done it prior to
20    September of 2012?
21             A.         I don't know.
22             Q.         Okay.      Do you know if he did it
23    prior to 2013?
24             A.         He did work for me at some point,




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 55 of 64
                                                                             163

 1       document.     Do you see that?
 2             A.         Okay.
 3             Q.         And were you involved in the
 4       decision to have twenty primaries versus twenty

 5       backups and post it as such in Exhibit 16?

 6 ...         A.
 7             Q.         Okay.     And was this really a

 8       kind of a summary of what you had already done

 9       the prior year,      the twenty being primary and the
10       twenty backup?
11             A.         Yes.
12             Q.         And it's just worded different in
13       this year?
14             A.         Yes.
15             Q.         Okay.     And do you know if

16       Ms. Williams applied after October 2013?
17             A.         I don't know.
18             Q.         Okay.
19             A.         Once somebody already has the
20       classification,      they have to have the

21       classification,      intermittent,       permanent,

22       whatever they want to call it,             temporary.
23             Q.         What do you mean by that?
24             A.         Our system -- if I was a laborer,




     Springfield              REAL TIME COURT REPORTING                Worcester
     413.732.1157           schedule@realtimereoortina.net          508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 56 of 64
                                                                             164

 1    that was my permanent position as a laborer,                        but
 2    I was an intermittent working maintenance
 3    foreman.        So when the working maintenance
 4    foreman was out,           I could be the working
 5    maintenance foreman.               I had that classification.


 7    needed a working maintenance foreman.                      There
 8    were people that held the intermittent
 9    classifications and could do the work.
10             Q.         Okay.      So do you know,          in October
11    2013,    when you were seeking -- you know,                  forty
12    more people apply,            would Jean Williams have

13    already been on the list as an intermittent snow
14    route inspector?
15             A.         That would be my recollection of
16    how it worked.
17             Q.         And so she would arguably not even
18    have to apply?
19             A.         That would be the way I would
20    interpret it,         yes.
21             Q.         And if you were making the decision
22    as to who was performing that function in

23    October of 2013 to            '14 snow season,          you would
24    have used Jean Williams had she already had the




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157            schedule~realtimereDortina.net         508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 57 of 64
                                                                             165

 1    designation of intermittent snow route
 2    inspector?
 3             A.         Could you repeat that?
 4             Q.         If you were the boss making the
 5    decision in October of 2013 of who was going to
 6    do the snQw_route_inspectiQn function and_she
 7    had had the designation before,                 you wouldn't

 8    even require her to apply before you would
 9    consider her?
10             A.         I would not have.
11             Q.         Okay.      So I'm going to show you --
12                                MS.    BRODEUR-MeGAN:        Could we
13             mark this?
14              (Exhibit 19, Memo,           Departmental and
15             Interdepartmental Correspondence City of
16             Springfield, Massachusetts,                 dated 11/7/13,
17             marked for identification)
18             Q.         (By Ms.       Brodeur-MeGan)        Before we
19    look at 19,       if there were already people who

20    were designated the prior year as snow route
21    inspectors,       intermittent,         that were added to the
22    list,    if you will,        because they applied and you

23    were still posting Exhibit 16,                did this mean to

24    you that you still needed additional people to




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157           schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 58 of 64
                                                                             166

 1    apply to add to your docket of intermittent snow
 2    route inspectors?
 3             A.         I would have posted it every year
 4    going on because you lose people through
 5    attrition and need to start training and



 7    opinion that you could never have too many

 8    wai ting.
 9             Q.         Okay.     And so do you have a memory
10    prior to October of 2013,               that you,       particularly
11    you,    wanted more people to apply so you would
12    have them in the wings?
13             A.         Before 2013?
14             Q.         Yes.
15             A.         Before 2013,        yes.
16             Q.         Okay.     And before October 2013
17    specifically?
18             A.         After that point,          I   really didn't

19    care.
20             Q.         Well said.         Okay.       I'm going to

21    show you Exhibit 19,            which purports to be a memo

22    dated November 7,           2013.      It says,      "To snow

23    inspector writeins" and it says,                    "From Vinny,

24    snow inspection."            Could you read that to




     Springfield               REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule~realtimereDortina.net           508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 59 of 64
                                                                              167


 1    yourself?
 2             A.         Okay.
 3             Q.         So do you remember this?               I mean,

 4    this          essentially Vinny says,            thanks for

 5    writing in,        we picked twenty inspectors,              they



 7    have been trained,            you will be on our second

 8    tier of inspectors;            if you have never been

 9    trained,       we plan on giving everybody a chance.

10    Do you remember seeing that?
11             A.         No.
12             Q.         Do you remember talking to Vinny

13    about doing that?
14             A.         No.
15             Q.          Did you direct Vinny to do that?
16             A.         No.
17             Q.         Okay.      And does it surprise you

18    that Vinny said that you're all set in October

19    of 2013?
20             A.         No.     It's November.
21             Q.         November,       excuse me,        of 2013?
22             A.         No.
23             Q.         And were you aware that Jean was

24    writing the director --




     Springfield                REAL TIME COURT REPORTING                 Worcester
     413.732.1157            schedule~realtimereportina.net            508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                                  3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 60 of 64
                                                                                  168

 1                                        MS.   BRODEUR-MeGAN:         Let's mark
 2              this as Exhibit 20.
 3              (Exhibit 20,               E-mails dated November 12,
 4              2014;      Exhibit 21,            E-mail dated December
 5              16,   2013,          marked for identification)
 6

 7    20 is an e-mail chain.                      On the bottom starts

 8    November 12,             2014,       to DeSantis and then above

 9    it,    Nove mb e r       2 0 1 4,    ish i s   res p 0 n s e ?
10             A.              I   wouldn't be aware of this

11    document.
12             Q.              So you would not have been involved

13    inN 0 v e mb e r     0   f   2014?

14             A.              No.
15             Q.              Okay.        Exhibit 21 is dated December

16    2013 to Al Chwalek from Jean?
17             A.              Yes.
18             Q.              Were you aware that Jean was

19    expressing a concern that she was not selected

20    t~    do snow inspection in the prior storm?
21             A.              No.
22             Q.              That never got to your attention?
23             A.              No.
24             Q.              Did anybody ask you from the City




     Springfield                     REAL TIME COURT REPORTING                Worcester
     413.732.1157                  schedule~realtimereDortina.net          508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 61 of 64
                                                                             169


 1    as to whether or not Jean Williams was on any

 2    list,    either primary or secondary,                   after

 3    December of 2013?
 4             A.         No.
 5             Q.         Did anybody,        while you were still

 6    with. the City ,_come .up and.askYQu about whether__ .

 7    or not Jean Williams was on a primary list,                        a

 8    secondary list prior to December of 2013?
 9             A.         No.
10             Q.         Okay.      Did anybody at the City

11    prior to          anybody at the City ask you whether

12    or not Ms.       Williams was cut from being a snow

13    inspector by you or anybody else?
14             A.         No.
15             Q.         Okay.      Do you remember when I was

16    asking you about the era of October of 2013 to

17    December 2013,         when you and Vinny were

18    overlapping?          Remember I       was asking about that

19    overlap?
20             A.         Yes.
21             Q.         And I    was saying to you that Vinny

22    said that he wasn't -- you know,                  he wasn't in

23    charge during that time,               he wasn't making any

24    changes.       And would you agree with me that




     Springfield                REAL TIME COURT REPORTING                Worcester
     413.732.1157            schedule~realtimerenortina.net           508.767.1157
     John Rooney 30(b) (6) Springfield DPW                               3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 62 of 64
                                                                             170

 1    Vinny,        at least in December of 2013,              was making
 2    decisions and directions about who was going to
 3    be on snow inspectors and if you needed more
 4    people to apply?
 5                                MS.   SHEEHAN:       Objection to the
 6

 7             speaks for itself.             Go ahead.
 8             A.         I   had laid out everything and what
 9    he did was on him.              I can't speak -- it looks
10    like he was making decisions.
11             Q.         Okay.      I'm just trying to get a
12    sense if you would agree with his summary that
13    he didn't make decisions during that period of

14    time,    that it was your decision who was primary
15    and secondary inspectors from October of 2013 to
16    December of 2013?
17                                MS.   SHEEHAN:       Objection to the
18             form.
19             A.         I   don't consider myself to have
20    been the lead person during that time.
21             Q.         Instead it would have been Vinny?
22             A.         Yes.      On paper it was probably me,
23    but he was a quick study and learned.
24                                MS.   BRODEUR-MeGAN:          Okay.




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157             schedule@realtimereoortina.net        508.767.1157
     John Rooney 30 (b) (6) Springfield DPW                              3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 63 of 64
                                                                             171

 1             Well,     I    think it's a good time to stop.
 2             Thank you for your patience today.                   Off
 3             the record.
 4              (A recess was taken)
 5                                   MS.    BRODEUR-MeGAN:      Back on
 6

 7             next exhibit.
 8              (Exhibit 22,          Answer to Complaint, marked
 9              for identification)
10             Q.            (By Ms.       Brodeur-MeGan)      Do you see
11    this Paragraph 6?               Can you read that to
12    yourself?
13             A.            Okay.
14             Q.            Were there secondary inspectors

15    that worked for the snow route inspections?
16             A.            I'm not sure what is meant by that

17    answer because there's backup and secondary.                         To

18    me,   i t ' s all interchangeable.              I'm not sure what
19    they 're referring to.
20             Q.            Okay.     Same thing in seven,        using

21    secondary and backup in that sentence as well.

22    Can you read that to yourself?
23             A.            Yes.     I'm not sure what they mean.
24             Q.            Okay.     And so for the period of




     Springfield                REAL TIME COURT REPORTING              Worcester
     413.732.1157             schedule~realtimereDortina.net        508.767.1157
     John Rooney 30(b) (6) Springfield DPW                                            3/1/2018
     Case 3:16-cv-30179-KAR Document 41-3 Filed 01/09/19 Page 64 of 64
                                                                                           172

 1     time at least until December of 2013,                                 you were

 2     aware that there were primary inspectors and

 3     there was a classification called secondary or

 4     backup inspectors?
 5             A.                          There wasn't necessarily a

 6     classification.
                    -   -   - --   -   -
                                               It was -- theclg,ssJ-_fica1:ioJL_

 7    was snow inspector,                            snow route inspector.           The

 8     lists had some sort of status,                               primary versus

 9     secondary,                      but everybody had the same

10     classification.
11             Q.                          Okay.     But there were lists that

12    had different classifications on them as far as

13     if they were going to be called first versus not

14     called first in the event of a storm?
15             A.                          I wouldn't use the word

16     "classification."                            It was just these people are

17    up first.                        In the event they're not available,

18    you go to the next person on the list.
19                                                 MS.   BRODEUR-MeGAN:      Okay.     I

20             think this is a good place to stop.
21              (Deposition suspended)
22

23

24




     Springfield                              REAL TIME COURT REPORTING             Worcester
     413.732.1157                           schedule~realtimereoortina.net       508.767.1157
